Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:This application is in condition for allowance except for the presence of claims 1-10 directed to invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a method of producing a planar floor of hardened material but cutting grooves with a bottom such that the bottom surface of the grooves collectively form a level finished plane, the method comprising: providing first and second rails spaced apart and parallel to each other with a support beam mounted at each end to a rail so that it can be moved along the rails, the rails having height adjustable support stands to mount the rails above the hardened body at a determined height, a masonry saw with blade coupled to beam for being movable along the beam while the beam is movable along rails, adjusting blade to a desired height such that the grooves will be cut such that collective bottom surfaces of grooves form a finished plane, wherein the saw is adjusted along beam which is adjust along rails at a desired height at two locations to cut two different grooves so that their bottom surfaces form a finished plane, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
March 12, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723